Title: To Alexander Hamilton from Benjamin Stoddert, 1 January 1799
From: Stoddert, Benjamin
To: Hamilton, Alexander


          
            Dr Sir
            Navy Dept. Phila. 1. Jany. 1799.
          
          A Capt Robinson, who superintends the Merchants Frigate at New York, has been recommended to command a Frigate. He was yesterday introduced to me, by Mr. Wattson of New York, with high commendations. The Captains of our larger Vessels, should possess good Sense, & real Bravery—& of our smaller Vessels—Bravery, at least. Will you be so good as to tell me what kind of a Man, this Robinson really is? Some indifferent men have already crept into command in our Navy. It will prove worse than worthless, if it should be badly commanded. I will immediately destroy Your letter, if it should be unfavorable to Robinson. the impression only will remain.
          I have the honor to be with real & great esteem Yr most Obed Servt
          
            Ben Stoddert
          
        